DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 98, 124.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 20-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 13, the phrase the lower apron lacks proper antecedent basis.
In regards to Claim 17, the phrase the means for opening is unclear.  Which one?  
In regards to Claim 20, the phrase the seed roll lacks proper antecedent basis.
In regards to Claim 21, the phrase the seed roll lacks proper antecedent basis.
In regards to Claim 22, the phrase the seed roll lacks proper antecedent basis.
In regards to Claim 26, the phrase the central controller lacks proper antecedent basis.
The remaining claims inherit their rejections by dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cory et al (7810217) in view of DuBois (0117058).
Cory teaches a gin stand (Figure 2) comprising:
a breast structure (Detail 18); 
a roll box (Detail 25) coupled to the breast structure, the roll box comprising:
an upper roll box door (Detail 63);
an agitator cylinder (Detail 75) positioned within a central region of the roll box;
a device for opening (Detail 72) the upper roll box door.
While Cory essentially teaches the invention as detailed, it fails to specifically teach a front roll box door in addition to the upper roll box door.  DuBois, however, teaches that it is well known to provide a second door (Detail H) where only one was previously present (3rd full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second door of DuBois as a front roller box door in the device of Cory, so as to allow for better access.  The ordinarily skilled would have appreciated the benefits of better access and known to provide the door as taught.  In regards to the door having a hinge pin and device for opening to rotate around the hinge pin, Cory teaches providing hinge pins and opening devices for doors.  Duplicate doors would have similar hinge pins and opening devices.  The positioning would be appropriate to the location of the door.
In regards to Claim 25, Cory teaches a third device (Detail 47) for moving the breast structure.
Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
Claims 19, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 17, 20-24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 1 and 9 are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including a central controller which automatically controls the devices/means at a predetermined time to allow for inspecting the agitator cylinder area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Mizer (4967448) Figure 4, Salmon et al (4433454) Figure 3, and Streun (2137744) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732